COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  MIGUEL BYGOYTIA,                                §               No. 08-17-00226-CR

                        Appellant,                §                  Appeal from the

  v.                                              §                168th District Court

  THE STATE OF TEXAS,                             §             of El Paso County, Texas

                         State.                   §               (TC# 20140D05522)

                                              §
                                            ORDER

        The reporter’s record was due to be filed on April 8, 2018. On April 9, 2018, Rachel
Simons, Official Court Reporter for the 168th District Court of El Paso County, filed a sixth
request for extension of time to file the Reporter’s Record. However, before the Court can act on
the request, it will be necessary for the trial court to conduct a hearing.

        Therefore, it is ORDERED that the trial court conduct a hearing in order to determine
why the reporter’s record has not been filed. The trial court shall forward its findings to the
District Clerk of El Paso County, Texas, on or before April 30, 2018. The District Clerk shall
prepare and forward a supplemental clerk’s record containing the trial court’s findings and
forward the same to this Court on or before May 10, 2018. Further, the court reporter shall
prepare, certify, and file the record of the trial court proceedings with this Court on or before
May 10, 2018.

       IT IS SO ORDERED this 10th day of April, 2018.


                                                      PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.